Exhibit 10.1 Employment Agreement (Level 13 Officer) THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of October 23, 2013 (the “Effective Date”) , by and among Altairnano, Inc., a Nevada corporation (the “Company”), Altair Nanotechnologies Inc., a Delaware corporation (“Parent”), together with the Company and all direct or indirect majority-owned subsidiaries of the Parent or the Company, the “Consolidated Companies”; each, a “Consolidated Company”), and Richard Lee, an individual (“Employee”). RECITALS A.The Company is a wholly-owned indirect subsidiary of Parent and holds, directly or indirectly, a substantial portion of the operating assets of the Consolidated Companies and the shares of certain operating subsidiaries of the Consolidated Companies . B.Employee was named Chief Executive Officer of the Company on August 26, 2013 (the “Date of Hire”). C.Parent and the Company desire to retain Employee as an employee of a Consolidated Company subject to the terms and conditions of this Agreement. D.Employee desires to be retained as an employee of a Consolidated Company subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of this Agreement and of the covenants and conditions contained in this Agreement, the parties hereto agree as follows: 1.
